Citation Nr: 0318228	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

On October 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Undertake all necessary efforts to obtain from 
the National Personnel Records Center (NPRC), the 
Department of the Air Force, or other applicable 
source, any and all service medical records 
compiled during the veteran's period of military 
service from August 1952 to August 1956.  Use of 
secondary sources, including record extracts 
compiled by the Unites States Office of the Surgeon 
General, should also be made.  All such requests 
should include the National Archives Form 13075, 
Questionnaire about Military Service, previously 
executed by the veteran in February 2000, and 
forwarded to the NPRC in March 2000.  The veteran's 
service department number was [redacted]; his 
social security number is [redacted].  

2.  Upon completion of the all of the foregoing 
development, arrange for the veteran to undergo a 
VA medical examination by a physician who 
specializes in the diagnosis and treatment of 
respiratory diseases for the purpose of determining 
the nature and etiology of the veteran's claimed 
lung disorder.  The veteran's claims folder in its 
entirety is to be furnished to the examiner prior 
to any evaluation of the veteran for use in the 
study of this case.  Such examination is to include 
a review of the veteran's history and current 
complaints, as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic studies, 
including X-rays and pulmonary function studies, 
must also be accomplished if deemed warranted by 
the examiner.  All established diagnoses pertaining 
to the veteran's lungs are then to be fully set 
forth. 

It is requested that the examiner offer a 
professional opinion, with full supporting 
rationale, as to the following:  

Whether it is at least as likely as not 
that any existing lung disorder of the 
veteran had its onset during his period 
of military service from August 1952 to 
August 1956 or is otherwise the result 
of any inservice event(s)?  The 
inservice events precipitating any 
current lung disorder of the veteran 
should be fully discussed, and the 
effect, if any, of any postservice 
exposure to asbestos or other lung 
irritant should be addressed.

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  

With respect to the records retrieval sought above, 
if such records cannot be obtained and we do not 
have affirmative evidence that they do not exist, 
inform the veteran of the records that we were 
unable to obtain, including what efforts were made 
to obtain them.  Note that under 38 U.S.C.A. 
§ 5103A(b)(3), we are obligated to continue trying 
to obtain evidence from a Federal department or 
agency "unless it is reasonably certain that such 
records do not exist or that further efforts to 
obtain those records would be futile.  Also inform 
the veteran that the Board will proceed to decide 
his/her appeal without these records unless he/she 
is able to submit them.  Allow an appropriate 
period of time within which to respond.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





